      Case 1:19-cv-00443-LAS Document 12 Filed 03/29/19 Page 1 of 2



            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             BID PROTEST

 Z, INC. D/B/A Z FEDERAL,                       )
                                                )
                Plaintiff,                      )
                                                )   No. 19-443
                             v.                 )
                                                )   Senior Judge Smith
 THE UNITED STATES,                             )
                                                )
                Defendant.                      )
                                                )
                                                )

               DEFENDANT’S NOTICE OF CORRECTIVE ACTION

       Defendant, the United States, respectfully provides notice that the Federal Deposit

Insurance Corporation (FDIC) intends to take corrective action in this case. Specifically,

FDIC has agreed to re-evaluate the prices proposed by offerors in response to Solicitation

CORFD-19-R-0001 (RFP) and to re-accomplish its best-value analysis in support of a

new award decision. FDIC also agrees to hold timely post-award debriefings, if

requested, with plaintiff Z, Inc. or any other offeror in accordance with Section 3.216 of

the FDIC Acquisition Procedures, Guidance and Information.

       FDIC also acknowledges that the transition to the contract awarded pursuant to

the corrective action will not begin until issuance of the protest appeal decision, if any,

made by the Deputy Director of the Acquisition Services Branch and described in Section

5.1403(b) of the FDIC Acquisition Policy Manual, or the time for such an appeal has

expired. For purposes of any FDIC protest or Deputy Director appeal filed by Z, Inc., Z,

Inc. agrees that the deadlines established in the FDIC Acquisition Policy Manual for such

a protest or appeal shall be set in calendar days rather than business days. Accordingly, if
      Case 1:19-cv-00443-LAS Document 12 Filed 03/29/19 Page 2 of 2



the last day for filing any protest or appeal in this matter, or any other relevant action, is

not a business day, then the last day shall instead be the next business day.

        We have conferred with counsel for Z, Inc., and Z, Inc. does not object to the

proposed corrective action. We also understand that upon implementation of the

corrective action, Z, Inc. will voluntarily dismiss this action. If, for any reason, Z, Inc.

has not filed a notice of voluntary dismissal by April 4, 2019, the parties will provide the

Court with a status update at the conference scheduled for that date, in accordance with

the Court’s order dated March 27, 2019.



                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    ROBERT E. KIRSCHMAN, JR.
                                                    Director

                                                    /s/ Douglas K. Mickle
                                                    DOUGLAS K. MICKLE
                                                    Assistant Director


Of Counsel:
JEFFREY L. WEEKS                                    CHRISTOPHER L. HARLOW
Counsel - Contracting & Leasing Group               Trial Attorney
Federal Deposit Insurance Corporation               U.S. Department of Justice
Dallas, TX                                          Civil Division
                                                    Department of Justice
                                                    PO Box 480
                                                    Ben Franklin Station
                                                    Washington, DC 20044
                                                    Tel: (202) 616-0478
                                                    Fax: (202) 307-0972


March 29, 2019                                      Attorneys for Defendant
